Citation Nr: 0617721	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-
connected mixed hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of February 2005.  This matter was 
originally on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

In March 2006, the veteran's authorized representative 
submitted additional argument and evidence from the veteran 
and waived the RO's right to initial consideration of this 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).  
Accordingly, the Board will consider this evidence in the 
first instance in conjunction with the issue on appeal.  In 
addition, the claims file reflects that additional statements 
and evidence has been associated with the claims file after 
the return of this case to the Board; however, the statements 
and evidence are duplicative or cumulative of evidence 
previously considered by agency decisionmakers, irrelevant, 
or duplicative or cumulative of the evidence for which a 
waiver of the RO's initial consideration was received in 
March 2006.  

In the Informal Hearing Presentation dated in April 2006, the 
veteran's authorized representative noted that the veteran 
had raised issues of entitlement to service connection for an 
acquired psychiatric disorder and a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  Accordingly, this matter is referred to the RO 
for action.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connection is only in effect for a right ear 
hearing disability.

3.  The service-connected right ear hearing disability is not 
compensable to a degree of 10 percent or more, and the 
nonservice-connected left ear is not considered hearing 
impaired for VA purposes.

4.  The veteran's service-connected right ear hearing loss 
disability demonstrated Level II and Level IV hearing acuity 
on audiological examination; his nonservice-connected left 
ear hearing loss disability is treated as manifesting Level I 
hearing acuity; his service-connected right ear hearing loss 
disability does not demonstrate the exceptional patterns of 
hearing impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected mixed hearing loss in the right ear have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.85, Tables VI, 
VIA, VII, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for mixed hearing loss in the right ear upon a 
finding that new and material evidence had been submitted to 
reopen the previously disallowed claim.  Initially, the RO 
declined to reopen the claim for hearing loss in rating 
decisions dated in June 2003 and August 2003.  Thereafter, 
the veteran filed a Notice of Disagreement (NOD) in October 
2003 and requested a Decision Review Officer (DRO) review and 
a hearing.  In a February 2004 DRO decision, the DRO reopened 
the claim and granted service connection for right ear 
hearing loss effective June 18, 2002, the date of receipt of 
the informal claim for compensation benefits as new and 
material evidence was received prior to the expiration of the 
appeal period for the June 2003 rating decision.  38 C.F.R. 
§ 3.156(b) (2005).  The veteran currently disagrees with the 
initial noncompensable rating assigned his hearing 
disability.  Thus, the record reflects a continuous 
prosecution of this claim since June 18, 2002.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in April 2003, the 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The April 2003 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  

The Board acknowledges that the April 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating, any question as to the 
appropriate effective date to be assigned is rendered moot.  
In addition, the May 2004 Statement of the Case (SOC) cites 
the applicable diagnostic criteria.  Disability evaluations 
for hearing impairment are derived from a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, which he has vigorously pursued.  
The veteran's arguments specifically relate to the 
application of the audiometric findings to the applicable 
diagnostic criteria.  Thus, under the circumstances of this 
case, the veteran was not prejudiced by the omission of the 
aforesaid two elements in the April 2003 VCAA notice. 
  
In further regard to VA's duty to notify, the Board notes 
that in addition to the May 2004 SOC, the RO and AMC also 
provided the veteran with a copy of the February 2004 rating 
decision and September 2005 SSOC, which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The SOC and SSOC provided the veteran with notice 
of laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA audiological examination in 
February 2004.  The RO scheduled the veteran for a Central 
Office hearing, which was held in October 2004.  In 
accordance with the Board's February 2005 Remand, the AMC 
afforded the veteran another VA audiological examination in 
July 2005 and obtained an expert interpretation of 
audiometric data from the November 2004 audiological 
examination the veteran submitted from J.F., M.A., CCC-A.  
The veteran has not made the RO, AMC, or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In addition, the Board finds 
that the AMC complied with the Board's February 2005 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.     

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2005).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 Hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from service-connected 
defective hearing.

Under revised law, if the veteran has hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of nonservice-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (codified at 38 
C.F.R. § 3.383(a)(3) (2005).  Otherwise, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the nonservice 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85 (2005).  It 
does not appear that the amended regulation was explicitly 
considered by the AMC or provided to the veteran.  In any 
event, for reasons discussed below, the amended regulation 
does not apply to the veteran's case.  

Along with the veteran's June 2002 claim, he included an 
uninterpreted private audiogram that showed hearing loss-the 
extent to which the Board is prohibited from determining.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (providing 
that the Board may not interpret graphical representations of 
audiometric data).  Another private uninterpreted audiogram 
was received by the RO in September 2002. 

VA treatment records include an uninterpreted VA audiogram 
dated in September 
2003.  The audiology consult showed that the examiner 
reported that speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 84 percent in the 
left ear.  

Audiometric testing conducted at the February 2004 VA 
examination indicated that the veteran exhibited puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
55
75
85
65
LEFT
15
20
30
35
25

At 500 Hertz, the puretone threshold was 15 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 96 percent in the 
left ear.  

In November 2004, the veteran submitted an uninterpreted 
private audiogram from J.F., M.A., CCC-A.  

Audiometric testing conducted at the July 2005 VA examination 
indicated that the veteran exhibited puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
55
85
85
66
LEFT
15
20
30
35
25

At 500 Hertz, the puretone threshold was 15 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 82 percent in the right ear and 96 percent in the 
left ear.  

As interpreted by the July 2005 VA audiologist, the November 
2004 private audiogram conducted by J.F. revealed puretone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
35
65
80
51
LEFT
15
0
15
35
16

At 500 Hertz, the puretone threshold was 25 decibels in the 
left ear.  The July 2005 VA audiologist noted that J.F.'s 
report showed speech recognition scores of 76 percent correct 
for the veteran's right ear and 92 percent correct for his 
left ear.  The VA audiologist maintained that there was no 
indication of the word list used, the number of the words 
presented to each ear, or if the words were presented via 
monitored live voice, record speech, or some other method.  
The VA audiologist contended that all of these variables 
could have a profound impact on the speech recognition score 
obtained.  The VA audiologist therefore noted that these 
scores had no relevance on the veteran's hearing loss within 
section 3.385 standards.  The VA audiologist concluded that 
these scores should not be used for rating purposes. 
Accordingly, the Board will not use these findings in 
evaluating the severity of the veteran's hearing loss.  

The findings on the February 2004 and July 2005 VA 
audiometric evaluations result in a corresponding designation 
of Level II and Level IV hearing acuity in the right ear and 
the left ear is treated as manifesting Level I hearing 
acuity.  As applied, the hearing impairment in the right ear 
is not compensable to a degree of 10 percent or more.  The 
nonservice-connected left ear is also not considered hearing 
impaired for VA purposes.  38 C.F.R. § 3.385.  

The veteran's mixed hearing loss in the right ear also does 
not demonstrate the exceptional patterns of hearing 
impairment described under the provisions of 38 C.F.R. § 
4.86.  The audiological examination reports show that the 
puretone thresholds at each of the four specified frequencies 
were not all 55 decibels or more in the right ear. 38 C.F.R. 
§ 4.86(a).  Additionally, the puretone thresholds were not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz in the right ear.  38 C.F.R. § 4.86(b).  Thus, the 
currently assigned noncompensable rating under Diagnostic 
Code 6100 for mixed hearing loss in the right ear is 
appropriate.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables 
VI, VII (2005).

The Board is cognizant of the veteran's contentions 
concerning his difficulty in hearing, including testimony he 
provided at the October 2004 Central Office hearing.  The 
objective clinical evidence of record, however, does not 
support a compensable evaluation for the veteran's right ear 
hearing loss disability.  The requirements of 38 C.F.R. 
§§ 4.85 and 4.86 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board must accordingly find that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his right ear hearing loss 
disability.

The veteran's right ear hearing loss has not been shown to be 
manifested by greater than the criteria associated with a 
noncompensable rating during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

A higher initial rating may also be granted on an 
extraschedular basis when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  The Board finds no evidence that the veteran's 
service-connected mixed hearing loss in the right ear 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of 
record shows that manifestations of the veteran's service-
connected right ear hearing loss disability do not result in 
a marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The veteran has 
also not required any hospitalization for his hearing loss, 
nor has he required any extensive treatment.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for service-connected mixed 
hearing loss in the right ear is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


